                Case 2:20-cr-00151-RAJ Document 40 Filed 10/14/20 Page 1 of 2




1

2

3

4                                 UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
5                                          AT SEATTLE

6    UNITED STATES OF AMERICA,
                                                         Case No. CR 20-151 RAJ
7                                Plaintiff,
              v.                                         DEFENDANT’S WAIVER OF IN-
8                                                        PERSON APPEARANCE AND
     KRISTEN LECCESE,                                    CONSENT TO PROCEED BY
9                                                        VIDEO/TELEPHONIC
                                 Defendant.              CONFERENCE
10

11
              I, Kristen Leccese, the above named defendant, acknowledge that I have been advised by
12
     my lawyer and the Court – by this form -- that pursuant to the Federal Rules of Criminal
13
     Procedure and the Sixth Amendment to the U.S. Constitution, I generally have the right to be
14
     personally present in open court to any hearing involving a criminal proceeding to which I am a
15
     party.
16
              I am scheduled to have the following hearing on:
17
              October 16, 2020
18
              I have been advised by my lawyer that because of coronavirus disease 2019 (COVID-19),
19
     the Governor of the State of Washington has issued an Emergency Proclamation and Chief Judge
20
     Ricardo S. Martinez in the Western District of Washington has issued a General Order 02-__
21
     regarding Emergency Hearings. As a result, I cannot currently be personally present in open
22
     court for this scheduled hearing. Therefore, I wish to waive my right to be personally present in
23
     open court for the above-hearing, and acknowledge that my right to due process under the
24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 1
              Case 2:20-cr-00151-RAJ Document 40 Filed 10/14/20 Page 2 of 2




1    Constitution is best protected by moving forward with the hearing(s) by video/telephonic

2    conference.

3           I have discussed with my lawyer this consent to appear and participate by

4    video/telephonic conference and have agreed to the same.

5           I have also authorized by lawyer to electronically execute this form on my behalf.

6

7           Dated this 14th day of October, 2020

8

9
                                                   _____/s/Kathleen E. Cassidy___________
10
                                                   On behalf of Kristen Lecesse
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25   DEFENDANT’S WAIVER OF IN-PERSON APPEARANCE
     AND CONSENT TO PROCEED BY VIDEO/TELEPHONIC
     CONFERENCE - 2
